Paul W. Brown, J.,
concurring in the judgment only. The rule stated, applied as a rigid judicial engraftment upon the statutes in question, will not in all cases serve the interests of justice and further the constitutional guarantee of a speedy trial. The situation presented in the instant cause falls within a gap in the statutory scheme. The opinion, however, attempts to apply the legislative time limits as though no such gap exists. The proper approach in such situations, in light of this court’s discussion in State v. Ladd (1978), 56 Ohio St. 2d 197, would be to deal with such cases one-by-one. The constitutional guarantee of speedy trial as established by the U. S. Supreme Court in Klopfer v. North Carolina (1967), 386 U. S. 213; Barker v. Wingo (1972), 407 U. S. 514; and Dillingham v. United States (1975), 423 U. S. 64, should guide the court in resolving matters such as these.